                                            Case 5:20-cv-00680-BLF Document 14 Filed 01/06/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         REGINALD WHITLEY,
                                  11                                                      Case No. 20-00680 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF SERVICE; DIRECTING
Northern District of California




                                                 v.                                       DEFENDANT TO FILE
 United States District Court




                                  13                                                      DISPOSITIVE MOTION OR
                                         DR. JAVATE ROSANA,                               NOTICE REGARDING SUCH
                                  14                                                      MOTION; INSTRUCTIONS TO
                                                      Defendant.                          CLERK
                                  15

                                  16

                                  17
                                              Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  18
                                       U.S.C. § 1983 against medical personnel at Salinas Valley State Prison (“SVSP”) where he
                                  19
                                       is currently incarcerated. The Court granted Plaintiff’s motion for leave to file an amended
                                  20
                                       complaint. Dkt. No. 9. Plaintiff filed an amended complaint which is the operative
                                  21
                                       complaint in this action. Dkt. No. 13.
                                  22

                                  23
                                                                                DISCUSSION
                                  24
                                       A.     Standard of Review
                                  25
                                              A federal court must conduct a preliminary screening in any case in which a
                                  26
                                       prisoner seeks redress from a governmental entity or officer or employee of a
                                  27
                                       governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28
                                            Case 5:20-cv-00680-BLF Document 14 Filed 01/06/21 Page 2 of 5




                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          Plaintiff claims he is disabled and falls under the American with Disabilities Act
                                  11   (“ADA”). Dkt. No. 13 at 3. In early 2002, Plaintiff was shot eleven times and has
                                  12   suffered chronic pain due to those injuries. Id. Plaintiff claims that Defendant Dr. Javate
Northern District of California
 United States District Court




                                  13   Rosana has acted with deliberate indifference to his serious medical needs ever since he
                                  14   began seeing her in September 2017, for chronic pain problems in his leg and foot. Id. at
                                  15   5. He claims Defendant Rosana has “willfully and maliciously, deliberately and
                                  16   unlawfully denied [Plaintiff] of serious needed prescribed medication” because she has a
                                  17   “personal biasness [sic] problem” with him. Id. at 7-8. Plaintiff claims he continues to
                                  18   suffer daily from excruciating pain and can barely perform any normal daily activities
                                  19   without his problems getting worse. Id. at 8. Based on the foregoing, Plaintiff states a
                                  20   cognizable § 1983 claim for deliberate indifference to serious medical needs against
                                  21   Defendant. See Estelle v. Gamble, 429 U.S. 97, 104 (1976).
                                  22

                                  23                                         CONCLUSION
                                  24          For the reasons state above, the Court orders as follows:
                                  25          1.     The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                  26   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                  27   of the amended complaint, all attachments thereto, and a copy of this order upon
                                  28                                                 2
                                          Case 5:20-cv-00680-BLF Document 14 Filed 01/06/21 Page 3 of 5




                                   1   Defendant Dr. Javate Rosana at Salinas Valley State Prison (P.O. Box 1050, Soledad,
                                   2   CA 93960-1050). The Clerk shall also mail a copy of this Order to Plaintiff.
                                   3          2.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                   4   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                   5   summons and the amended complaint. Pursuant to Rule 4, if Defendants, after being
                                   6   notified of this action and asked by the Court, on behalf of Plaintiff, to waive service of the
                                   7   summons, fail to do so, they will be required to bear the cost of such service unless good
                                   8   cause shown for their failure to sign and return the waiver form. If service is waived, this
                                   9   action will proceed as if Defendants had been served on the date that the waiver is filed,
                                  10   except that pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file
                                  11   an answer before sixty (60) days from the day on which the request for waiver was sent.
                                  12   (This allows a longer time to respond than would be required if formal service of summons
Northern District of California
 United States District Court




                                  13   is necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                  14   form that more completely describes the duties of the parties with regard to waiver of
                                  15   service of the summons. If service is waived after the date provided in the Notice but
                                  16   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                  17   from the date on which the request for waiver was sent or twenty (20) days from the date
                                  18   the waiver form is filed, whichever is later.
                                  19          3.     No later than ninety-one (91) days from the date this order is filed,
                                  20   Defendants shall file a motion for summary judgment or other dispositive motion with
                                  21   respect to the claims in the amended complaint found to be cognizable above.
                                  22                 a.     Any motion for summary judgment shall be supported by adequate
                                  23   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  24   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  25   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  26   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  27   Court prior to the date the summary judgment motion is due.
                                  28                                                   3
                                          Case 5:20-cv-00680-BLF Document 14 Filed 01/06/21 Page 4 of 5




                                   1                  b.     In the event Defendants file a motion for summary judgment, the
                                   2   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                   3   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                   4   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                   5          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                   6   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                   7   motion is filed.
                                   8          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                   9   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  10   must come forward with evidence showing triable issues of material fact on every essential
                                  11   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  12   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
Northern District of California
 United States District Court




                                  13   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  14   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  15   F.3d 651, 653 (9th Cir. 1994).
                                  16          5.      Defendants shall file a reply brief no later than fourteen (14) days after
                                  17   Plaintiff’s opposition is filed.
                                  18          6.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  19   No hearing will be held on the motion unless the Court so orders at a later date.
                                  20          7.      All communications by the Plaintiff with the Court must be served on
                                  21   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                  22   copy of the document to Defendants or Defendants’ counsel.
                                  23          8.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  24   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  25   Rule 16-1 is required before the parties may conduct discovery.
                                  26          9.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  27   court informed of any change of address and must comply with the court’s orders in a
                                  28                                                   4
                                           Case 5:20-cv-00680-BLF Document 14 Filed 01/06/21 Page 5 of 5




                                   1   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                   2   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                   3            10.      Extensions of time must be filed no later than the deadline sought to be
                                   4   extended and must be accompanied by a showing of good cause.
                                   5            IT IS SO ORDERED.
                                   6   Dated: _January 6, 2021_________                     ________________________
                                                                                            BETH LABSON FREEMAN
                                   7
                                                                                            United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Svc
                                       PRO-SE\BLF\CR.20\00680Whitley_svc

                                  26

                                  27

                                  28                                                    5
